Name: Council Regulation (EEC) No 330/93 of 9 February 1993 amending Regulation (EEC) No 2984/92 allocating, for 1992, certain catch quotas between Member States for vessels fishing in the Norwegian exclusive economic zone and the fishing zone around Jan Mayen
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 2. 93 Official Journal of the European Communities No L 38/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 330/93 of 9 February 1993 amending Regulation (EEC) No 2984/92 allocating, for 1992, certain catch quotas between Member States for vessels fishing in the Norwegian exclusive economic zone and the fishing zone around Jan Mayen Whereas these consultations have been concluded and, as a result, the abovementioned catch quota allocated to the Community has been increased ; Whereas it is for the Council to determine the conditions subject to which this catch quota may be used by Community fishermen, and whereas, to ensure efficient management of the catch possibilities available, they should be allocated among the Member States as quotas in accordance with Article 8 of Regulation (EEC) No 3760/92, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture ('), and in particular Article 8 thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 2984/92 (2), allocates, for 1992, certain catch quotas between Member States for vessels fishing in the Norwegian exclusive economic zone and the fishery zone around Jan Mayen ; Whereas a catch quota of 8 500 tonnes of 'other species' was allocated to the Community in Norwegian waters south of 62 ° N for 1992 ; whereas the catches by Community vessels might lead to this allocation being exhausted shortly ; Whereas, in accordance with the procedure provided for in Article 2 of the Fisheries Agreement between the Euro ­ pean Economic Community and the Kingdom of Norway (3), the parties have had further consultations on their reciprocal fishing rights for 1992 ; HAS ADOPTED THIS REGULATION : Article 1 In the Annex to Regulation (EEC) No 2984/92, the figures relating to 'other species' in ICES division IV are hereby replaced by those set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 February 1993 . For the Council The President B. WESTH (') OJ No L 389, 31 . 12. 1992, p. 1 . 0 OJ No L 300, 16. 10. 1992, p. 1 . 0 OJ No L 226, 29. 8 . 1980, p. 48 . 16. 2. 93No L 38/2 Official Journal of the European Communities ANNEX (tonnes  fresh round weight) Species ICESdivision Community catch quotas Quotas allocated to Member States Other species IV 9 250 Denmark 4 625 United Kingdom 3 469 Germany Belgium I j 156 France / Netherlands -